












Exhibit 10.1
as filed with
10-Q
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

FIRST AMENDMENT TO THE
MASTER MARKETING AND DEVELOPMENT AGREEMENT
This First Amendment to the Master Marketing and Development Agreement (the
“Amendment”) is entered into and made effective as of 1st day of June, 2011 (the
“Effective Date”), by and between TiVo Inc., a Delaware corporation having its
principal place of business at 2160 Gold Street, Alviso, California, USA 95002
(“TiVo”), and Best Buy Stores, L.P., a Virginia limited partnership having its
principal place of business at 7601 Penn Avenue South, Richfield, MN, USA 55423
(“BBY”).
Recitals
WHEREAS, the parties entered into the Master Marketing and Development Agreement
(the “Original Agreement”) having an effective date of July 7, 2009 (the
“Original Effective Date”), pursuant to which the parties desired to develop
jointly their respective video service offerings by advancing distribution of
TiVo-enabled devices into consumer homes and by enabling access to and jointly
marketing content and other services through such devices, in which the parties
shall each economically participate as well as to undertake the
commercialization of the product integration efforts and marketing initiatives
described in the Original Agreement; and
WHEREAS, the parties now desire to amend and revise the Original Agreement as
further set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, BBY and TiVo agree as follows:
Agreement
1.The following sections of the Original Agreement are hereby deleted and of no
further force and effect: Sections 3.1, 3.3, 4.5, 4.8, 4.9, 4.10, 4.11, 4.14,
4.15, 5.1, 5.2, 6.2, 6.3, and 10.3.
2.Section 6.1(a) of the Original Agreement is amended by adding the following
two sentences at the end of Section 6.1(a) as follows:
"[*]”
3.In connection with the resolution of the revenue share overpayment by TiVo to
Best Buy (the “Settlement”) as more fully described in the Settlement and
Release (“Release”) attached hereto as Exhibit A, the parties agree to the terms
and conditions of the Release and to execute such Release as of the same date
hereof.
4.Section 7.1 of the Original Agreement is amended by adding the following
sentence at the end of Section 7.1 as follows:
“[*]”
5.Effect of Amendment; Counterparts. Except as expressly modified herein, all
other terms and condition of the Original Agreement shall remain in full force
and effect. This Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same original.
[Signature Page Follows.]



[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf as of the date first above written.
TiVo Inc.
 
By:
/s/ Joe Miller
Name:
Joe Miller
Title:
SVP Marketing and Sales
Date:
8/29/2011
 
 
Best Buy Stores, L.P
By:
/s/ Corie Barry
Name:
Corie Barry
Title:
VP Finance






--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT                 Exhibit A
AND MUTUAL GENERAL RELEASE (“GENERAL RELEASE”)


THIS GENERAL RELEASE is effective as of June 1, 2011, between Best Buy Stores,
L.P. (“Best Buy”) and TiVo Inc., (“TiVo”) for itself and on behalf of its
affiliates that control, are controlled by, or are under common control with
TiVo, each on behalf of itself and its respective predecessors, successors,
subsidiaries, affiliates and assigns, (collectively referred to as the
“Parties”).
WHEREAS, TiVo and Best Buy are parties to a Master Marketing & Deployment
Agreement dated July 7, 2009, (the “Best Buy Agreement”).
WHEREAS, the Parties had disputes about the amount of commissions paid (or not
paid, as the case may be) between TiVo and Best Buy pursuant to the Best Buy
Agreement in connection with the sales and activation of TiVo Units [*]
(together, the “Revenue Share Claim”). The final amount of the Revenue Share
Claim agreed upon by TiVo and Best Buy includes all of the amounts (credits and
debits) set forth on Schedule A, [*].
WHEREAS, the Parties now seek to completely resolve and release all disputes and
claims related to the Revenue Share Claim and intend to fully resolve and
release all claims between TiVo and Best Buy related to the payment of
commissions, [*] (“Commission Payments”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Best Buy and TiVo agree as follows:
1. Consideration.    
          a.       Payment By Best Buy to TiVo. Collectively, the payment of the
amount set forth on Schedule A from Best Buy to TiVo shall represent the
“Settlement Amount”, for all matters related to the Revenue Share Claim which
results in a net payment to TiVo of [*]. Best Buy will make this payment within
15 days of the date the last party signs this General Release.
    2. General Release of Claims.
a.     Mutual General Release for Revenue Share Claim for activity on or before
January 31, 2010. In consideration of the Settlement Amount and the other
promises in this General Release, each party and its Covered Parties hereby
forever release, waive and discharge the other party and its Covered Parties
from any and all claims, obligations, promises, causes of action or demands,
known or unknown, of any nature whatsoever, arising from, related to or in
connection with the Revenue Share Claim or any other claim for Commission
Payments from March 3, 2002 (the effective date of the first Vendor Agreement
between TiVo and Best Buy) through January 31, 2010, including but not limited
to any and all disputes about the amount of commissions paid (or not paid, as
the case may be) between TiVo and Best Buy pursuant to the Best Buy Agreement in
connection with the sales and activation of TiVo Units [*].
b. Covered Parties. This General Release is binding upon and will inure to the
benefit of the Parties, and to their respective officers, directors,
shareholders, trustees, agents, employees, representatives, parent corporations,
subsidiaries, corporate affiliates, assigns, purchasers and
successors-in-interest (collectively, the “Covered Parties”).
3. Waiver Regarding Unknown Claims. Each of Best Buy and TiVo acknowledges and
agrees that, except with respect to acts and omissions occurring after the
Effective Date, the release of the Revenue Share Claim and claim for Commission
Payments as provided herein includes all related claims between the parties,
whether known or unknown, suspected or unsuspected, fixed or contingent (the
“Released Claims”) and further acknowledge and agree that TiVo and/or Best Buy
may hereafter discover facts different from and in addition to those which such
party now knows, or believes to be true with respect to the Released Claims.
Nevertheless, each of Best Buy and TiVo acknowledges and agrees that, except
with respect to acts and omissions occurring after the Effective Date, the
releases and waivers provided for herein shall be, and remain, effective in all
respects, notwithstanding such different or additional facts, or the discovery
thereof. Each of Best Buy and TiVo agrees that, except with respect to acts and
omissions occurring after the Effective Date, the terms of this General Release
will be binding in all respects notwithstanding any mistake of existing facts,
subsequent knowledge of additional or different facts or subsequent change of
facts relating to the Released Claims and that this General Release will not be
subject to termination or rescission for any reason whatsoever. The following
waiver shall waive the application of Section 1542 of the California Civil Code
and other statutes or legal principles of similar effect to the extent that such
statutes or legal principles preclude or limit the release of claims based on
facts a party does not know or

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

suspect to exist at the time of executing the release and shall not be construed
as making the releases provided for herein general releases.
EACH OF BEST BUY AND TIVO SPECIFICALLY AND EXPRESSLY WAIVES THE RIGHTS AND
BENEFITS OF THE PROVISIONS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE (AND ANY
CORRESPONDING OR SIMILAR LAW OF ANY OTHER JURISDICTION) SOLELY TO THE EXTENT
PROVIDED FOR HEREIN, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
4. Covenant Not To Sue. Each party and its Covered Parties hereby expressly
covenants and agrees forever to refrain from bringing any suit or proceeding at
law or in equity against and the other party and its Covered Parties arising out
of or in any way related to any matter, cause or claim whatsoever that occurred
related to the Revenue Share Claim, including but not limited to claims for
attorneys' fees.
5. Miscellaneous.
a.     Capitalized terms not otherwise defined herein have the meanings ascribed
to them in the Best Buy Agreement.
b.     This General Release is governed by, and interpreted under the laws of
the State of Delaware.
c.     This General Release does not constitute an admission of liability or
wrongdoing on the part of any party hereto.
d.     The terms and conditions of the settlement achieved between the Parties,
including without limitation this General Release, constitute Confidential
Information under the terms of the Best Buy Agreement.
e.     This General Release constitutes the entire agreement between the parties
with respect to the subject matter hereof, all oral agreements being merged
herein, and supersedes all prior representations and agreements. There are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties relating to the subject matter of this General
Release that are not fully expressed herein.
f.     This General Release has been carefully read by both parties and the
contents hereof are known and understood. Each party has the opportunity to
receive independent legal advice from attorneys of its choice with respect to
the review and advisability of executing this General Release.
g.     This General Release may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which shall be one and the
same document, and legible facsimile or scanned copies shall be operative as
originals.
[Signature Page(s) to Follow]





[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this General Release has been duly executed by the Parties
hereto as of and on the date first above written.
TiVo Inc. for itself and on behalf of its affiliates that control, are
controlled by, or are under common control with TiVo Inc.
TiVo Inc. for itself and on behalf of its affiliates that control, are
controlled by, or are under common control with TiVo Inc.
By:
/s/ Joe Miller
Name:
Joe Miller
Title:
SVP Marketing and Sales
Date:
8/29/2011



Best Buy Stores, L.P. for itself and on behalf of its affiliates that control,
or are controlled by, or are under common control with Best Buy Stores, L.P.
By:
/s/ Corie Barry
Name:
Corie Barry
Title:
VP Finance
Date:
8/22/2011





 





